Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, 12, 21, and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (2011/0132347), which shows all of the claimed limitations.  Kim shows: 
1. A charcoal cartridge comprising: a unitary charcoal slab 4 (via fixing string 50), and a combustible igniter layer 12 extending across the unitary charcoal slab (fig. 6).  
2. The charcoal cartridge of claim 1, further comprising a plurality of holes 4-1 extending through the unitary charcoal slab (fig. 6).  
4. The charcoal cartridge of claim 1, wherein the unitary charcoal slab is a single charcoal structure (via fixing string 50; fig. 6)).  
9. The charcoal cartridge of claim 1, wherein the combustible igniter layer comprises a material more combustible than the unitary charcoal slab (inherent, as kindling is always more combustible than the main fuel source).  
(fig. 8).  
21. The charcoal cartridge of claim 1, wherein the charcoal cartridge has a flat top and a flat bottom (FIG. 6,7,8).  
22. The charcoal cartridge of claim 1, wherein the charcoal cartridge has a rectangular shape (FIG. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347) in view of Rosenbaum (2018/0103798).
Kim discloses substantially all of the claimed limitations, but fails to recite the presence of holes and their placement in the combustible ignition layer.
Rosenbaum, in the same or related field of endeavor, teaches that it is known in the art to provide holes 1101 in a combustible ignition layer 901.
Rosenbaum teaches that providing holes, their size, and arrangement allows for the desired burn rate (para. 0051).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above features as taught by Rosenbaum into the invention disclosed by Kim, so as to provide for the desired burn rate.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347), which discloses substantially all of the claimed limitations.  
Nevertheless, Kim fails to specifically recite the claimed method of manufacture.
While the references may silent as to how the apparatus is manufactured, the prior art apparatus appears to be the same as claimed.  
This product-by-process limitation would not be expected to impart distinctive structural characteristics to the apparatus.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized any process including that which is recited in the claims to have produced the claimed device.  

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347), which discloses substantially all of the claimed limitations.  
Nevertheless, Kim fails to specifically recite the claimed temperature range.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 
In the alternative, the claimed temperature range is an obvious modification based on design choice, and depends on manufacturing and market considerations such as consumer demand.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed temperature range into the invention disclosed by Kim, so as to provide for manufacturing and market considerations.

	
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347), which discloses substantially all of the claimed limitations.  
Nevertheless, Kim fails to recite the claimed ignition material.
The particular material used is simply a matter dependent on availability and cost.  
This material is well within the knowledge and ability of one of ordinary skill in the art.  Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention disclosed by Kim, so as to satisfy considerations of availability and cost.
	

Claims 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347) in view of Krippelz (2008/0190410).
Kim discloses substantially all of the claimed limitations, but fails to recite the claimed flavor layer and ignitor lead.
 Krippelz, in the same or related field of endeavor, teaches that it is known in the art to provide charcoal C, combustible ignition layer 112, an ignition lead 122, and a flavor layer (para. 0010).
Krippelz teaches that such an arrangement provides for quick and efficient lighting (Abstract).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above features as taught by Krippelz into the invention disclosed by Kim, so as to provide for quick and efficient lighting.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347) in view of Krippelz (2008/0190410), which combination teaches substantially all of the claimed limitations.  
Nevertheless, Kim and Krippelz fail to specifically recite the claimed method of manufacture.
While the references may silent as to how the apparatus is manufactured, the prior art apparatus appears to be the same as claimed.  
This product-by-process limitation would not be expected to impart distinctive structural characteristics to the apparatus.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized any process including that which is recited in the claims to have produced the claimed device.  

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347) in view of Krippelz (2008/0190410), which combination teaches substantially all of the claimed limitations.  
Nevertheless, Kim and Krippelz fail to recite the claimed ignition material.
The particular material used is simply a matter dependent on availability and cost.  
This material is well within the knowledge and ability of one of ordinary skill in the art.  Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention taught by Kim and Krippelz, so as to satisfy considerations of availability and cost.
	
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (2011/0132347), which discloses substantially all of the claimed limitations.  
Nevertheless, Kim fails to recite the claimed ignition material.
Official Notice is given that providing an ignitable paper bag to contain the fuel is notoriously old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for packaging and additional kindling.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed limitation into the invention disclosed by Kim, so as to provide for packaging and additional kindling.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

November 19, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762